DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on December 02, 2021 has been entered.

Information Disclosure Statement
The references cited in the Information Disclosure Statement (IDS) submitted on December 02, 2021. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered and accepted by the examiner.

Allowable Subject Matter
Claims 1 – 21 are allowed.
Claim 1 recites a tunable laser device based on silicon photonics structure including the specific structure limitation of a silicon photonics tuning filter fabricated in the substrate with two ring resonators coupled via a second waveguide to the second integrated coupler to receive a laser emission from the second laser diode chip, the laser emission being filtered through as a reflected light with a wavelength tuned by the two ring resonators and delivered into a first waveguide coupled to the first integrated coupler to the first laser diode chip; and a wavelength locker fabricated in the substrate and coupled to the silicon photonics tuning filter to lock a wavelength of the reflected light which is amplified and outputted by the first laser diode chip, which is neither anticipated or neither disclosed nor suggested in any piece of available prior art, which is neither anticipated nor obvious over the prior art of record.
The closest art are: US-10754091, US-20200301070, US-20200301071 and US-20200341193 they teach a coherent transceiver includes a single silicon photonics substrate configured to integrate a laser diode chip flip-mounted and coupled with a wavelength tuning section to provide a laser output with tuned wavelengths.  The tunable laser device includes a first laser diode chip  bonded onto a first patterned region of a substrate, a second laser diode chip bonded onto a second patterned region of the substrate, a tunable filter coupled to a first gain region of the first laser diode chip via a first integrated coupler and coupled to the second gain region of the second laser diode chip via a second integrated coupler, a wavelength locker configured to lock the wavelength of a reflected light from the second gain region through the tunable filter, and a laser output is realized at an end facet of the first gain region where a third integrated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
The references US 20210273408 disclose a thin-film device for a wavelength-tunable semiconductor laser, include a cavity between a high-reflectivity facet and an anti-reflection facet designed to emit a laser light of a wavelength in a tunable range determined by two Vernier-ring resonators with a joint-free-spectral-range between a first wavelength and a second wavelength. The device further includes a film including multiple pairs of a first layer and a second layer sequentially stacking to an outer side of the high-reflectivity facet. Each layer in each pair has one unit of respective optical thickness except one first or second layer in one pair having a larger optical thickness. The film is configured to produce inner reflectivity of the laser light from the high-reflectivity 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELMA R FORDE whose telephone number is (571)272-1940. The examiner can normally be reached M - TH 7:00 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun O Harvey can be reached on 571-272-1835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.